DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to for reciting “the processor” instead of “the at least one processor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-20, the claims are replete with terms and/or statements which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below:
Claims 1, 9, and 17 recite:
“properties of a number of road links emanating from each junction through which the trajectory passed to reach a location associated with the respective probe data point”: this limitation is considered indefinite because it is unclear what properties of the number of road links is, what it represents, or how it further defines the number of road links emanating from the junctions; for example, are the properties of the number of road links defining a specific range that this number falls within, or does it represent an average of this number, or something else? Furthermore, there is insufficient antecedent basis for the respective probe data point in the claims, so it is unclear where/what the location associated with the respective data point refers to, is it a location on the trajectory, a location deviating from the trajectory, or any random location surrounding the trajectory;
“in response to the counter value satisfying a predetermined value after an update relative to a given probe data point”: this limitation is considered indefinite because it is unclear if satisfying a predetermined value refers to the counter value being below, above, or equal the predetermined value; furthermore, it is unclear whether the given probe data point is among the sequence of probe data points received or a separate data point. Also, the update relative to that given probe data point is indefinite because it is unclear what this update comprises, the entity that what updated and how that is related to the counter value satisfying the predetermined value; rendering the metes and bounds of the claims indefinite;
“obtain origin-obscured probe data points; and create a cropped trajectory comprising the origin-obscured probe data points”: While it is clear that the probe data points before the given probe data point whose counter value was satisfying a predetermined threshold were removed, it is unclear that the origin-obscured probe data points refer to, are they referring to the data points removed? Or referring to the data points remaining in the trajectory? Also, defining the data points to be origin-obscured is considered indefinite because the data points are single separate points in a sequence of points or trajectory, when those points are removed or deleted, regardless of what they are named (origin-obscured, or given data points, etc..) they will not affect the trajectory itself, because they do not have an origin (a point is a point); however, “an origin-obscured sequence/subset of probe data points in the trajectory”, may make a difference in the creation of the trajectory (and hence the cropped trajectory), because then, the sequence itself would have an origin (point or points), and an origin obscured sequence in the trajectory may clearly reflect the fact that an origin sequence of probe data points is obscured/cropped from the trajectory;
Claims 2-8, 10-16, and 18-20 depend from claims 1, 9, and 17, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 5 and 13 recite:
“entering and leaving junctions of the road networks factoring in properties of the map including an allowable direction of travel in each road link”: This limitation is considered indefinite because: (i) “the road networks”; “the map”: there is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend; (ii) an allowable direction of travel: it is unclear what an allowable direction of travel is, with respect to what standard would the direction of travel be allowable (traffic rules, vehicle capabilities, user preferences, etc..); therefore, the limitation is considered indefinite.
Claims 7 and 15 recite:
“the subset of the sequence of probe data points comprises an origin sequence”: It is unclear if the origin sequence recited herein refers to set of probe datapoints comprising an origin recited in the independent claims, given that the subset sequence of probe data points appears to be the same one, so it is unclear if the applicant is trying to convey or refer to the same concept in both recitations of an origin in the independent claims, and an origin sequence;
“a number of road links emanating from each junction through which the trajectory passes”: it is unclear if this number of road links recited herein is the same as or different from the number of road links emanating from each junction recited in the independent claims; although these claims recite the trajectory to be traced in reverse (see discussion below), it is unclear why/how that would change the number of road links emanating from each junction; that is, if a trajectory passes through junction J1 from left to right that has 3 road links, the same junction J1 will still have 3 road links if the trajectory is passing from right to left; therefore, the metes and bounds of the claims are indefinite;
as the trajectory is traced in reverse to reach a location associated with the respective probe data point: this limitation is considered indefinite because it is unclear if the applicant is introducing the fact that the trajectory is traced in reverse in these claims, or if the applicant is assuming that the reverse tracing is a default step that has taken place, and the recited limitations are its aftermaths; in other words, the conditions that render the reverse tracing are unclear, what is the reverse trajectory tracing triggered by or what difference is it going to make if the count/number of road links across junctions will be the same (see above discussion); furthermore, there is insufficient antecedent basis for the respective probe data point; accordingly, it is unclear where/what the location associated with the respective data point refers to, is it a location on the trajectory, a location deviating from the trajectory, or any random location surrounding the trajectory
“the ending sequence”: there is insufficient antecedent basis for this term in the claims, rendering the metes and bounds of the claims indefinite;
“satisfying a predetermined value”: See discussion of satisfying predetermined value in the independent claims above;
“to obtain origin-obscured probe data points and destination-obscured probe data points”: the same rationale of the origin-obscured probe data points of the independent claims apply to the destination-obscured probe data points recited herein;
“the apparatus to create a cropped trajectory comprises causing the apparatus to create a cropped trajectory”: it is unclear if the cropped trajectory recited herein, is the same as the cropped trajectory recited in the independent claims; rendering the metes and bounds of the claims indefinite;
Clams 8 and 16 depend from claims 7 and 15, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale;
Claims 8 and 16 recite:
“causing the apparatus to create a cropped trajectory”: it is unclear if the cropped trajectory recited herein, is the same as the cropped trajectory recited in the independent claims; rendering the metes and bounds of the claims indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites update a counter value at each probe data point, in response to the counter value satisfying a predetermined value after an update relative to a given probe data point, remove probe data points before the given probe data point in the sequence of probe data points to obtain origin-obscured probe data points; and create a cropped trajectory comprising the origin-obscured probe data points.
The limitations of updating, removing, obtaining, and creating, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claims preclude the step from practically being performed in the mind. For example, these steps in the context of these claims encompasses the user manually steps of estimating/counting the number of road link emanating from a junction, and linking this number with the probe data points forming a trajectory, comparing this number with a threshold to truncate the origin and/or destination points of a trajectory and create a cropped/partitioned trajectory accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code, receive a sequence of probe data points defining a trajectory; for a subset of the sequence of probe data points defining the trajectory beginning at an origin, wherein the counter value is updated based, at least in part, on properties of a number of road links emanating from each junction through which the trajectory passed to reach a location associated with the respective probe data point, a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions. The apparatus, the computer program product, and the computer-executable program code portions in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional element of receiving the sequence of probe data points is considered as insignificant extra solution activity. In addition, the other additional elements defining the subset of the probe data points, does not add any meaningful limits on practicing the abstract idea because the subset of the probe data points is specified to be at an origin, which the user can evaluate or perform my pen and paper. Similarly, with respect to the properties related to the road links emanating from a junction, since the source of these properties is unknown, they could be attributed to data saved on a computer or memorized by the human mind. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the apparatus, the computer program product, and the computer-executable program code portions amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the additional element of receiving probe data points is re-interpreted in this step and are considered well-known, routine, conventional steps in the art in the form of data gathering. With respect to the remaining additional elements, the definition, as discussed above, do not add any inventive concept. Therefore, the claims are not patent eligible.
Dependent claims 2-9, 10-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to than mere instructions to apply the exception using a generic computer component to perform the recited functions. Therefore, the dependent claims are not patent eligible for the same or similar rationale as the independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balu (US 20200018607 A1).
Regarding claims 1, 9, and 17, Balu teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor (Abstract; Figure 1; [0032]), cause the apparatus to at least:
receive a sequence of probe data points defining a trajectory ([0031]: “FIG. 1 illustrates an example system for providing K-anonymity to trajectory data or probe data. The trajectory data may be a sequence of points collected by a probe or mobile device.”; [0032]-[0033]); 
for a subset of the sequence of probe data points defining the trajectory beginning at an origin ([0068]: “The anonymity controller 121 may utilize an approximation that reduces the number of points considered in a curve C <' instead of all the points in a curve. One or more curves may be approximately represented as set offline segments, the number of points is reduced from infinitely many to one point per segment (e.g., a starting point). Even under this assumption, the number of points is huge given the number of such links (curves) in the road network”): 
update a counter value at each probe data point, wherein the counter value is updated based, at least in part, on properties of a number of road links emanating from each junction through which the trajectory passed to reach a location associated with the respective probe data point ([0072]: “At act Sll 7, the anonymity controller 121 through the aggregation calculator 38 counts or calculates the number of trajectories that pass through a particular road link to calculate an aggregate score. The aggregation calculator 38 is an aggregation calculator configured to calculate a number of trajectories in the trajectory data that passes through each of the plurality of edges. Given the edge sequence for each trajectory, the AC may aggregate or count the number of trajectories passing through the given edge. The aggregation calculator 38 may include a counter that is increment according to the count”);
 in response to the counter value satisfying a predetermined value after an update relative to a given probe data point, remove probe data points before the given probe data point in the sequence of probe data points to obtain origin-obscured probe data points; and create a cropped trajectory comprising the origin-obscured probe data points ([0073]: “At act Sl19, the anonymity controller 121 compares the count in act Sll 7 to a threshold value K. The aggregation calculator 38 is an aggregation calculator configured to compare the number of trajectories in the trajectory data for at least one of the plurality of edges. When the count, or aggregate score, is less than the threshold K, the associated road link is removed. This will remove road links that have insufficient support counts, removing sparse regions in the map”; Since multiple points makeup a road link, the removal of the road link is broadly interpreted to read on removing the multiple probe data points.)
Regarding claims 2, 10, and 18, Balu discloses the predetermined value comprises a random number within a predefined range ([0039]; [0073]; The predefined range is not specifically defined in the claims nor in the specification, and is therefore broadly interpreted to be the random Threshold K as recited in Balu, furthermore, see paragraph [0039] for the K range in the K-anonymity definition).
Regarding claims 3, 11, and 19, Balu discloses to provide the cropped trajectory to a location-based service provider ([0036]: “The anonymity controller 121 provides the anonymized data to the mobile device 122. The mobile device 122 may use the anonymized trajectory data for local applications.
For example, a map application may provide previously traveled routes or visited POis according to the anonymized trajectory data. A social media application may  provide targeted content based on the anonymized trajectory data. A game application may provide a setting or objects within the game in response to the anonymized trajectory data.”; the cropped trajectory is broadly interpreted to be the anonymized trajectory data)
Regarding claims 4, 12, and 20, Balu discloses the properties of the number of road links emanating from each junction is identified based on an accessibility map of a road network through which the trajectory passes ([0045]-[0047]; [0070]-[0071]).
Regarding claims 5 and 13, Balu discloses the accessibility map comprises information defining possible ways of entering and leaving junctions of the road networks factoring in properties of the map including an allowable direction of travel in each road link ([0070]; [0071]; Fig. 4)
Regarding claims 6 and 14, Balu discloses the counter value is updated based, at least in part, on a score for each junction through which the trajectory passed to reach the location associated with the respective probe data point, wherein the score is obtained from an accessibility map ([0070]: “The anonymity controller 121 may further select one element for each i in the sequence so that f(·) is maximized by dynamic programming. The assignment (that gets the maximum score is considered as optimal prediction and is returned along with the edges that they belong to <c'>.”; [0071]: “As described above, the anonymity controller 121 through the map matcher 37, repeats the map matching technique to find most probable edge sequence for each trajectory.”; [0072]-[0073]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 20200019894 A1) teaches one type of CAVH services focusing on fixed-route trips such as commuting, shopping, school, and other trips that users previously travel recurrently and frequently. The technology describes the system architecture of the proposed fixed-route services.
Schoenharl (US 20220188660 A1) teaches systems and methods for processing data for use in machine learning models, including receiving a request to generate a pipeline including two or more tasks, the request defining which features to ingest and output and instructions for processing the features; generating the pipeline including based on the request; for one or more producer tasks: retrieving the ingestible features from one or more databases, processing the features, and outputting curated features; for one or more consumer tasks: retrieving the ingestible features from a previous task in the pipeline upon which the consumer task depends, processing the features, and outputting curated features; storing the curated features associated with one or more tasks of the two or more tasks in a feature store; and providing the stored curated features associated with the one or more tasks of the two or more tasks to a machine learning model for ingestion.
Luwang et al. (US 20150120600 A1) teaches methods, systems, and computer program products for logistics management. 
Xu (US 20200021511 A1) teaches systems and methods for analyzing performance in a transport network may identify, in a log file, multiple log template types, each type including a respective fixed element present in all entries of that type, and create a data structure representing a finite state automaton in which each node represents the writing of log entries of a respective type into the log file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669